Citation Nr: 1520149	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as secondary to service-connected prostate cancer status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, to include service in the Republic of Vietnam.  He died in November 2009; his surviving spouse has been substituted as the appellant for purposes of processing the appeal to completion.  38 U.S.C.A. § 5121A (Supp. 2013).
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the claim for service connection for esophageal cancer.

In January 2014, the Board remanded the claim to provide the appellant with proper notice and to obtain an addendum opinion based on the information of record available at the time of the Veteran's death.  The Board finds that the RO substantially complied with the remand directives and that an additional remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

To the extent that the appellant is making a claim under 38 C.F.R. § 1151 regarding treatment received at the Walter Reed Army Medical Center, the Board notes that Walter Reed is a military hospital and not a VA hospital.  Nevertheless, such a claim was not filed prior to the Veteran's death and the Board does not have jurisdiction to consider such claim in this decision.  Therefore, the issue is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  A claim for service connection for esophageal cancer was pending at the time of the Veteran's death in November 2009.

2.  Esophageal cancer is not recognized by VA as causally related to exposure to herbicides in Vietnam.

3.  The Veteran's esophageal cancer was diagnosed decades after service and is not etiologically related to any incident in service, to include exposure to herbicides, or to the Veteran's service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In January 2014, the Board remanded the claim to provide the appellant with proper notice which was provided in November 2014.
VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The record includes the Veteran's service treatment records (STRs), VA medical records, identified private treatment records, and two VA medical opinions regarding the etiology of the Veteran's esophageal cancer.  As well, the appellant has submitted personal statements which have been considered by the RO and the Board.  The Board acknowledges the appellant's repeated requests that VA obtain the Veteran's treatment records from Walter Reed Army Medical Center.  VA attempted to obtain these records in February 2013.  In a correspondence also dated in February 2013, it was indicated that a thorough search of the records system revealed no records concerning the Veteran.  The Board finds that VA satisfied its responsibility to attempt to obtain those records.

The appellant was provided the opportunity to meaningfully participate in the development of her claim.  She did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the appellant with the development of the evidence is required.

II. Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  

In this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to Agent Orange cannot be granted in this case.  This is because esophageal cancer is not on the list of diseases associated with herbicide exposure.

However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


III.  Entitlement to Service Connection

In November 2009, prior to his death, the Veteran's representative filed a claim contending that esophageal cancer "metastasized from his prostate cancer."  See November 12, 2009 Statement.  

In January 2011, the RO obtained a VA opinion based on a review of the record.  The examiner concluded that the adenocarcinoma of the gastroesophageal junction was a malignancy that was unrelated to prostate cancer and did not represent metastatic prostate cancer.

In an October 2011 statement, the appellant sought further development of her claim that service connection should be granted based on the Veteran's conceded exposure to Agent Orange in Vietnam.  

As mentioned, service connection cannot be presumed in this case based on exposure to Agent Orange because esophageal cancer is not on the list of diseases set forth in 38 C.F.R. § 309(e).  

In the January 2014 remand, the Board sought an addendum opinion to address whether, although there was no diagnosis of esophageal cancer rendered in service and esophageal cancer is not on the list of diseases presumed to be related to exposure to Agent Orange, esophageal cancer was the result of Agent Orange exposure in this particular case.  

In July 2014, an examiner reviewed the electronic claims file, as well as the Report to Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange, as directed by the Board in the remand.   The examiner recognized the Veteran's cause of death was adenocarcinoma of the esophagus.  The examiner noted that the Veteran had two of the major risk factors for that disease, to include being a smoker and chronic gastroesophageal reflux.  The examiner noted that the Institute of Medicine's most recent update (2010) on the health effects of Agent Orange includes gastrointestinal cancers, such as esophagus, stomach, pancreas, colon and rectum, in the list of cancers for which there is inadequate/insufficient evidence to determine whether an association exists.  Based on these observations, the examiner concluded that it was not at least as likely as not that the Veteran's esophageal cancer was related to the Veteran's conceded in-service exposure to Agent Orange.  As to whether the esophageal cancer was caused by or aggravated by his service-connected prostate cancer, the examiner concluded that it was not because prostate cancer does not cause esophageal cancer and the two diseases have no relationship to each other such that it is not at least as likely as not that the Veteran's prostate cancer "aggravated, contributed to or accelerated any esophageal cancer-related pathology."

The Board acknowledges the Veteran's dedicated service to his country and the appellant's sincere belief that she should be entitled to VA benefits based on his exposure to Agent Orange.  However, the Board must apply the law as it currently exists and is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant])'" (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

Based on the above, the Board finds that the preponderance of the evidence is against the claim for service connection for esophageal cancer.  Esophageal cancer was not diagnosed until nearly four decades after separation from service.  The evidence does not support a finding that in the Veteran's case exposure to Agent Orange was the cause of the Veteran's esophageal cancer.  In addition, a relationship between prostate cancer and esophageal cancer has not been shown.  In other words, the evidence does not demonstrate that the Veteran's service-connected prostate cancer caused or aggravated the Veteran's esophageal cancer.
Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for esophageal cancer is denied.



__________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


